DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The preliminary amendment filed 26 July 2019 is acknowledged.
Claims 11-22 remain pending.
Information Disclosure Statement

The IDS filed 30 July 2019 has been considered by the Primary Examiner.
Drawings
The drawings filed 25 July 2019 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: The reference to related application 14/482,895 at p. 1, ll. 13-14 of the instant specification should be updated to reflect that this application has issued as US 10,392,805 B2. Appropriate correction is required.
Claim Rejections — 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0110818 A1 in view of US 2005/0166510 A1 and US 5,405,647 A.
Claim 11
US 818 teaches a method for manufacturing roofing tiles comprising:
(a)	moving asphalt-coated sheet (20) in machine direction (12) at a speed of from about 300 fpm to about 800 fpm [0014];
(b)	applying, via gravity (e.g., via fluted roll applicator, gravity feed applicator, or auger-type dispenser [0019]), an amount of alternate granules (i.e., first granules) (36) onto the asphalt-coated sheet (20), which inherently results in a granule density determined by the amount of alternate granules (36) in prime lanes (p1, p2, p3);
(c)	applying an amount of prime granules (i.e., second granules) (57) onto the alternate granule-coated prime lanes, which inherently results in a second granule density [0021].
US 818 does not teach:
(i)	that applying the alternate granules (36) is at intermittently-timed intervals such that the alternate granules (36) form a plurality of spaced-apart granule patches on the moving asphalt-coated sheet (20);
(ii)	that applying the prime granules (57) is at intermittently-timed intervals such that the prime granules (57) fall on top of the plurality of spaced-apart patches formed from the alternate granules (36) on the moving asphalt-coated sheet (20);  
(iii)	that the prime granules fall at a rate dictated by gravity onto the asphalt-coated sheet (20); or
(iv)	that the density of the prime granules (57) is greater than the density of the alternate granules (36). 
With respect to (i) & (ii), US 818 discloses that the color of the prime lanes (p1, p2, p3) is determined by the color of both the alternate granules (36) and the prime granules (57) which can be coordinated to achieve the desired color [0024]. US 510, in a similar method of applying colored particles to prime lanes [Fig. 2] of an asphalt-coated sheet, teaches that areas of different colors can be produced in the prime lanes according to the process of US 647 [0019]. US 647 clearly discloses that these colored regions are spaced-apart patches (70) produced by predetermined (color) blend drops [Fig. 8; 3:33-44]. It is the Primary Examiner’s position that, in order to achieve the spaced-apart patches (70), the drops of US 647 are inherently intermittently timed. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have produced any desired colored pattern in the prime lanes by combination of alternate granules (36) and prime granules (57) through application of these granules in intermittently timed drops  forming spaced-apart granule patches on the asphalt-coated sheet of material (20). One of ordinary skill in the art would have been motivated to do so by the explicit disclosure of US 510 that such a process is known in the art for achieving such an affect.
With respect to (iii), US 818 places no limitation on the type of applicator used. As disclosed in connection with application of the alternate particles (36), gravity drop applicators are known in the art and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized such an applicator for both the alternate particles (36) and the prime particles (57). One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully forming the spaced-apart granule patches on the asphalt-coated sheet of material (20).
With respect to (iv), as noted above, US 818 discloses that the color of the prime lanes (p1, p2, p3) is determined by the color of both the alternate granules (36) and the prime granules (57) which can be coordinated to achieve the desired color [0024]. It is the Primary Examiner’s position that the relative densities of the alternate granules (36) and the prime granules (57) is a result-effective variable in that, if one of ordinary skill in the art desired the final color to more closely resemble that of the prime granules (57), (s)he would deposit prime granules (57) in a greater density so as to better hide the underlying alternate granules (36), and vice versa. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the relative densities of the alternate and prime granules by routine experimentation in order to achieve the desired color, absent evidence of criticality. See MPEP 2144.05.
Claims 12-18
With respect to claim 12, while US 818 does not disclose a conveyor belt, it is the Primary Examiner’s position that the apparatus comprising rollers, as illustrated in Fig. 1, corresponds to the claimed “obtaining a conveyor assembly and using the conveyor assembly to move the asphalt coated sheet of material.”
With respect to claim 13, all of US 818, US 510, and US 647 disclose dropping all of the granules from applicators disposed over the asphalt-coated sheet.
With respect to claims 14 & 15, US 818 teaches that the applicator (34) for the alternate granules (36) “can be any type of applicator, blender or dispenser, having an adjustable feed rate and being suitable for applying alternate granules 36 onto the asphalt-coated sheet 20, such as a fluted roll applicator, gravity feed applicator, or an auger-type dispenser” [0019]. In any case, it is the Primary Examiner’s position that a fluted roll granule applicator comprising a blend drop applicator is common and conventional in the art and would have been readily obvious to one of ordinary skill in the art.
With respect to claim 16, US 818 teaches moving the asphalt-coated sheet (20) in machine direction (12) and all of US 818, US 510, and US 647 disclose multiple granule applicators located downstream (i.e., in the machine direction) of one another.
With respect to claims 17 & 18, US 818 places no limitation on the applicator utilized to apply the prime granules (57). As noted above, a fluted roll granule applicator comprising a blend drop applicator is common and conventional in the art and would have been readily obvious to one of ordinary skill in the art.
With respect to claim 19, it is the Primary Examiner’s position that the number of granule applicators corresponds to the number of different types and/or colors the artisan may wish to apply. For example, US 510 teaches three applicators for color(s) applied to the prime lanes. Consequently, it would have been obvious to one of ordinary skill in the art to utilize two, three, or more, motivated by the expectation of providing the desired color and/or effect on the surface of the roofing tile.
With respect to claims 20-21, as noted above, US 818 teaches that the applicator (34) for the alternate granules (36) “can be any type of applicator, blender or dispenser, having an adjustable feed rate and being suitable for applying alternate granules 36 onto the asphalt-coated sheet 20, such as a fluted roll applicator, gravity feed applicator, or an auger-type dispenser” [0019]. In any case, it is the Primary Examiner’s position that a fluted roll granule applicator comprising a blend drop applicator is common and conventional in the art and would have been readily obvious to one of ordinary skill in the art.
With respect to claim 22, as noted above, US 818 teaches “[t]he sheet usually moves at a speed from about 300 feet/minute to about 800 feet/minute” [0014]. This shares an endpoint with the claimed range of “greater than about 800 feet/minute.” MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,352,837 A teaches a process for the manufacture of a roofing tile wherein first granules are applied to an asphalt-coated strip. Thereafter, repeating spaced-apart bands of varying width of an adhesive material are applied to the first coating of granules. Finally, a second coating of granules is applied to the adhesive bands. See the abstract.
US 5,186,980 A teaches a process for the manufacture of a roofing tile wherein an asphalt saturated base sheet is covered, in several lanes, with a first granule layer, a pattern of asphalt patches is printed on each lane and contrasting color granules are adhered to the patches. See the abstract.
US 5,624,522 A teaches that blend drops of granules onto asphalt-coated sheets via a hopper onto a fluted roll and subsequently onto the sheets are known in the art [col. 2]. This reference further teaches a method producing alternating areas containing granules of a base color and of a blend drop separated by a sharp edge and a method for applying a greater number of granule colors to different areas of the roofing material. There may be a base or background color and a number of blend drops. Further, the base color may be a solid color or a color blend [3:55-4:6].
US 6,440,216 B1 teaches a specific process for applying blend drop granules to an asphalt-coated sheet. The process is typically operated at a speed within the range of about 450 fpm to about 800 fpm [4:25-35].
US 6,511,704 B1 teaches a process for depositing different granule blend drops in a frame pattern on an asphalt-coted web, resulting in discrete patches of three colors (30, 32, 34).
US 6,777,023 B2 teaches that application of blended drops of granules to an asphalt-coated sheet is known in the art. US 023 refers to US 5,520,889 A, which teaches a fluted roll [3:56-65]. Although blend drops can be of any size, a typical length for a blend drop is about 14 in. at web speeds of hundreds of fpm [4:28-51].
US 2005/0191463 A1 is representative of the state of the art for producing an asphalt-coated sheet by applying blend drops of granules onto lanes of the sheet.
US 7,638,164 B2 teaches a process for manufacturing a roofing tile where different, discrete areas of granules (74, 74’, 74’’) are dropped onto the asphalt-coated sheet (42).
US 2010/0330263 A1 teaches a process for manufacturing a roofing tile wherein the tile has regions of differing thickness.
US 2012/0180948 A1 teaches a process for manufacturing a multilayer roofing tile according to the state of the art. 
US 2012/0183684 A1 is also representative of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
19 May 2022